Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.          Claims 1-11 and 12-18 drawn to a method and system for offering coupons to a user, the computer system comprising: a coupon offering server including: a shopping container image processor configured to detect a pre-purchase item in shopping container image data, the shopping container image processor including: an object detector module configured to generate first detected item data, wherein the first detected item data includes an item detected in the shopping container image data using an object detection technique; and a barcode detector module configured to generate second detected item data, wherein the second detected item data includes an item detected in the shopping container image using a barcode detection technique; and a coupon matcher engine configured to: receive the first and second detected item data from the shopping container image processor; and generate matched coupon data using the first and second detected item data, classified in class G06Q30/02.
II.         Claims 19 drawn to a method of training an item detection module used in a coupon offering system, the method comprising: receiving pre-purchase image data including at least one pre-purchase item: receiving post-purchase image data including at least one post-purchase item: wherein the pre-purchase image data and the post-purchase image data are from the same purchase transaction; generating first detected item data using the pre-purchase image data and second detected item data using the post-purchase image data; generating comparison data by comparing the first detected item data and the second detected item data; and training the item detection module using the comparison data, classified in class G06Q30/02.
2.	Inventions of group I and group II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct from each other if they are shown to be separately usable.  In the instant case, invention of group I has separate utility such as invention of group I deals with a system and method comprising “a coupon offering server including: a shopping container image processor configured to detect a pre-purchase item in shopping container image data, the shopping container image processor including: an object detector module configured to generate first detected item data, wherein the first detected item data includes an item detected in the shopping container image data using an object detection technique; and a barcode detector module configured to generate second detected item data, wherein the second detected item data includes an item detected in the shopping container image using a barcode detection technique; and a coupon matcher engine configured to: receive the first and second detected item data from the shopping container image processor; and generate matched coupon data using the first and second detected item data”.  This separate use patentably distinguishes the invention of group I from group II, since the method and system of group I “a coupon offering server including: a shopping container image processor configured to detect a pre-purchase item in shopping container image data, the shopping container image processor including: an object detector module configured to generate first detected item data, wherein the first detected item data includes an item detected in the shopping container image data using an object detection technique; and a barcode detector module configured to generate second detected item data, wherein the second detected item data includes an item detected in the shopping container image using a barcode detection technique; and a coupon matcher engine configured to: receive the first and second detected item data from the shopping container image processor; and generate matched coupon data using the first and second detected item data” can be used without the need of “receiving post-purchase image data including at least one post-purchase item: wherein the pre-purchase image data and the post-purchase image data are from the same purchase transaction; generating first detected item data using the pre-purchase image data and second detected item data using the post-purchase image data; generating comparison data by comparing the first detected item data and the second detected item data; and training the item detection module using the comparison data”, as recited in the independently claimed invention (group II). Therefore; inventions of group I and group II are related as subcombinations disclosed as usable together in a single combination.  See MPEP § 806.05(d).
3.	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because the inventions require a different field of search, restriction for examination purposes as indicated above is proper. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention, either group I or II to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy Nhu Nguyen whose telephone number is 571-272-4585.  The examiner can normally be reached on Monday through Thursday from 8:30 A.M to 6:00 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THUY N NGUYEN/             Examiner, Art Unit 3681